Case 1:20-cv-02061-JPH-DML Document 8 Filed 10/22/20 Page 1 of 4 PageID #: 21




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

ANDREW J. ALLEN, SR.,              )
                                   )
                  Plaintiff,       )
                                   )
               v.                  )                          No. 1:20-cv-02061-JPH-DML
                                   )
WAYNE COUNTY SHERIFF'S DEPARTMENT, )
                                   )
                  Defendant.       )

                                 Order Screening Complaint,
                              Modifying Defendants on Docket,
                         and Directing Issuance and Service of Process

       Plaintiff Andrew J. Allen, Sr., an Indiana Department of Correction inmate presently

incarcerated at the Putnamville Correctional Facility, filed this civil rights action on August 6,

2020. Dkt. 1. Construed as a claim brought pursuant to 42 U.S.C. § 1983, Mr. Allen was

granted leave to proceed without prepayment of the filing fee and assessed an initial

partial filing fee. Dkt. 6. The initial partial filing fee has bee paid, dkt. 7, and the complaint is

ready for screening.                  I. Screening Standard

       Because Mr. Allen is a prisoner, his complaint is subject to the screening requirements of

28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.



                                                 1
Case 1:20-cv-02061-JPH-DML Document 8 Filed 10/22/20 Page 2 of 4 PageID #: 22




Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                      II. Mr. Allen's Complaint

        Mr. Allen brings his lawsuit against the Wayne County Sheriff's Department for civil rights

violations occurring on and after August 27, 2019. Dkt. 1. In his complaint he makes the following

allegations. Mr. Allen alleges that deputies used excessive force in arresting him by allowing a

police dog to inflict unnecessary injuries on him. Mr. Allen was taken to a hospital where the

Sheriff refused to allow doctors to perform emergency surgery and instead took him to jail

untreated. 1 At the jail, officer B. Iliff injured him further.

        Over the next few days, sheriff's deputies ignored Mr. Allen's requests for medical

treatment and also inflicted more excessive force and pain by tightening handcuffs, seatbelts, and

restraints, and assaulting him with their knees. When Mr. Allen was taken to a hospital for

treatment, upon his return deputies would not give him his pain or seizure medications.

        Mr. Allen alleges he has suffered permanent injuries. He does not specify what damages

he seeks.

                                             III. Analysis

        “Individual liability under § 1983 . . . requires personal involvement in the alleged

constitutional deprivation.” Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (internal

quotation omitted); see also Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (“Section



        1The Court understands the complaint to allege that this conduct was done by the Sheriff.
If Mr. Allen meant to name a different defendant, he should inform the Court of that fact no
later than November 6, 2020.
                                                    2
Case 1:20-cv-02061-JPH-DML Document 8 Filed 10/22/20 Page 3 of 4 PageID #: 23




1983 creates a cause of action based on personal liability and predicated upon fault. An individual

cannot be held liable in a § 1983 action unless he caused or participated in an alleged constitutional

deprivation. . . . . A causal connection, or an affirmative link, between the misconduct complained

of and the official sued is necessary.”) Mr. Allen's complaint, liberally construed because he is pro

se, states a claim against Officer B. Iliff for inflicting injury and against the Sheriff for not allowing

emergency room doctors to treat him. These claims shall proceed.

        No policy, practice, custom, or habit claims are made against the Wayne County Sheriff's

Department. Moreover, it is not a person who can be sued in a § 1983 action for damages. The

complaint is dismissed against the Wayne County Sheriff's Department. While Mr. Allen

describes several other violations of his constitutional rights, he has not identified any individual

who caused or participated in these violations. If during the discovery phase of this litigation

Mr. Allen is able to identify individuals who personally violated his rights, he may seek to amend

his complaint to add additional defendants.

        Finally, Mr. Allen does not specify whether at the time of the alleged violations he was a

pretrial detainee or a convicted offender. If he was a pretrial detainee, his claims shall proceed

under the Fourteenth Amendment. If he was a convicted offender, his claims shall proceed under

the Eighth Amendment.

        The Court discerns no other viable constitutional claims or suable defendants. If Mr. Allen

believes the Court has overlooked such claims and/or defendants, he shall have

through November 6, 2020, in which to file a motion to reconsider bringing such

matters to the Court's attention.




                                                    3
Case 1:20-cv-02061-JPH-DML Document 8 Filed 10/22/20 Page 4 of 4 PageID #: 24




                              IV. Issuance and Service of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendants Sheriff of Wayne County and Officer B. Iliff in the manner specified by Rule 4(d).

Process shall consist of the complaint, dkt. 1, applicable forms (Notice of Lawsuit and Request for

Waiver of Service of Summons and Waiver of Service of Summons), and this Order.

       The clerk is directed to terminate the Wayne County Sheriff's Department as a defendant

on the docket, and to add defendants (1) Sheriff of Wayne County and (2) Officer B. Iliff as

defendants. When the defendant Sheriff of Wayne County files a responsive pleading to the

complaint, he shall inform the Court of his full name so the docket can be further modified.

SO ORDERED.

Date: 10/22/2020




Distribution:

Andrew J. Allen, Sr.
154314
Putnamville Correctional Facility
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135

Sheriff of Wayne County
200 E. Main St.
Richmond, IN 47374

Officer B. Iliff
Wayne County Sheriff's Department
200 E. Main St.
Richmond, IN 47374



                                                4
